COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 Wayne Thomas Mitchell,                                        No. 08-15-00258-CR
                                                §
                             Appellant,                           Appeal from the
                                                §
 v.                                                             205th District Court
                                                §
 The State of Texas,                                         of El Paso County, Texas
                                                §
                             State.                            (TC# 20120D05850)
                                                §

                                            §
                                          ORDER

      The Court GRANTS the State’s third motion for extension of time to file the brief until
                                          '
June 30, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before June 30, 2016.

       IT IS SO ORDERED this 16th day of May, 2016.



                                             PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.